DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding amended claim 49, while there is support for the middle portion having a combination of materials and shapes to achieve a desired bending and torsion strength (para. 1074 of the Specification), there is no support for different torsional or bending characteristics along the length of the middle portion, and no support for the middle portion closer to the distal portion being stronger than the middle portion closer to the proximal portion, as now claimed. 
It is noted that the claim limitations as set forth in the amendment were searched and examined despite the lack of support in the specification. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 37, 40-43 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook et al. ("Crook"; 2009/0248082; of record) in view of Alamin et al. ("Alamin"; 2006/0004367; cited by Applicant) and Bernstein et al. (“Bernstein”; 2012/0041441; cited by Applicant).
Crook discloses a method (Figs. 1 and 3) comprising: disposing a proximal portion 32 (Fig. 1) of a flexible fastening band 24 into contact with a first bone portion 14, wherein a distal portion 26 of the flexible fastening band comprises a fastener 22; disposing the proximal portion 32 of the flexible fastening band 24 into contact with a second bone portion 12; inserting the proximal portion 32 of the flexible fastening band 24 into the fastener 22 to form a loop (Fig. 1), after disposing the proximal portion 32 of the flexible fastening band 24 into contact with the first bone portion 14 and into contact with the second bone portion 12; and advancing the proximal portion 32 of the flexible fastening band 24 through the fastener 22 to tighten the loop (Figs. 1 and 3).
Regarding claims 36 and 41-43, Crook discloses the claimed method except for explicitly reciting disposing an implant between the bone portions and inserting the flexible band through the bone portions and implant, wherein a surgical tool grasps and advances the proximal portion through the lumen of the fastener.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have disposed an implant between the facets of the articular processes in the method of Crook, in view of Alamin, to facilitate fixation of the vertebrae.
	Bernstein teaches that a surgical tool such as pliers 58 (Fig. 1; para. 0037) can be used to grasp and advance a proximal portion 40 of a fastening band 34 through an opening of a fastener 36. The surgical tool facilitates gripping the fastening band to grasp and advance the band. 
	Therefore, it also would have been obvious to have used a surgical tool such as pliers, in view of Bernstein, to facilitate gripping the fastening band to grasp and advance the fastening band through the lumen of the fastener.
Regarding claim 37, the flexible fastening band of Crook comprises a reinforcement portion (para. 0018; i.e., a strong and durable material, in addition to a flexible material).
Regarding claim 40, the proximal portion 32 and the distal portion 26 of the flexible fastening band comprise the same material (para. 0018).
Regarding claim 45, the first bone portion 14 is a facet joint of an articular process of a first vertebra and the second bone portion 12 is a facet joint of an articular process of a second vertebra (para. 0017).

However, articular processes occur in pairs, with one pair on each side of the sagittal plane for a given level of the spine. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used a second band in the noted method, e.g., to stabilize both sides of the vertebra at an associated articular process.
	Regarding claim 47, the proximal portion 32 of the flexible fastening band 24 is advanced over a ratchet 28 in the fastener 22 (Fig. 1).
Regarding claim 48, gears of a gear rack (i.e., the teeth on the flexible fastening band 34; Fig. 1) are advanced over the ratchet 28 in the fastener 22.

Claims 38, 39 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook et al. ("Crook"; 2009/0248082; of record) in view in view of Alamin et al. ("Alamin"; 2006/0004367; cited by Applicant) and Bernstein et al. (“Bernstein”; 2012/0041441; cited by Applicant), as applied to claim 36 above, and further in view of Kartalian et al. ("Kartalian"; 2012/0101502; cited by Applicant).
Regarding claims 38 and 39, the combination of Crook, Alamin and Bernstein discloses the claimed method except for explicitly reciting the band comprising different torsion and bending strength along the length of the band. 
Kartalian teaches that a fixation band can comprise a flexible portion and a relatively rigid portion (with associated higher torsion and bending strength) along the length of the band 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the band with differing torsion and bending strength along the length of the band, in further view of Kartalian, in order to enhance the ability of the band to flex around bone while enhancing stability when securing bone.
Regarding claim 44, the combination of Crook, Alamin and Bernstein discloses the claimed method except for explicitly reciting removing an excess portion of the band. 
Kartalian teaches using a similar device (e.g., 1500; Figs. 21-24) and removing an excess portion of the band after fixing the band at a desired length (para. 0140). Removing the excess portion of the band makes the device lower profile and removes length no longer needed for adjusting the band. 
Therefore, it would have been further obvious to a person having ordinary skill in the art at the time of the invention to have removed an excess proximal portion of the band of the method of Crook, Alamin and Bernstein after adjusting the band to a desired length, in view of Kartalian, to make the device lower profile and to remove length no longer needed for adjusting the band.

Claims 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook et al. ("Crook"; 2009/0248082; of record) in view of Alamin et al. ("Alamin"; 2006/0004367; cited by Applicant).

Regarding claims 53 and 54, Crook discloses the claimed method except for explicitly reciting disposing an implant between the bone portions and inserting the flexible band through the bone portions and implant. Alamin teaches disposing an implant (110; Figs. 10,11A and HE; para. 0060) between portions of the facet joint of the articular process before inserting a tether 102 through the facets and the implant. The implant facilitates fixation of the vertebrae (id.). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have disposed an implant between the facets of the articular processes in the method of Crook, in view of Alamin, to facilitate fixation of the vertebrae. It is noted that in passing through the bone, the flexible fastening band 24 is also in contact with and directly over part of each of the bone portions when tightened (see portions in bold in annotated Fig. 1, below). 

    PNG
    media_image1.png
    712
    645
    media_image1.png
    Greyscale


Regarding claim 55, the flexible fastening band of Crook comprises a reinforcement portion (para. 0018; i.e., a strong and durable material, in addition to a flexible material).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10, 14 and 15 of U.S. Patent No. 10,368,921 in view of Bernstein et al. (“Bernstein”; 2012/0041441; cited by Applicant).
Regarding claims 36-48, although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations and an obvious modification in view of Bernstein. The claims of both the issued patent and present application are directed to substantially the same method of stabilizing bone with a flexible fastener. Where minor differences exist, the issued patent includes more elements and is more specific (e.g. forming a lumen in the bone portions and specifying the flexibility of portions of the band). Thus, the invention of the patent claims are in effect a "species" of the "generic" invention of the application claims. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
In addition, claim 36 of the present application includes a step wherein a surgical tool grasps and advances the proximal portion through the lumen of the fastener.
Bernstein teaches that a surgical tool such as pliers 58 (Fig. 1; para. 0037) can be used to grasp and advance a proximal portion 40 of a fastening band 34 through an opening of a fastener 36. The surgical tool facilitates gripping the fastening band to grasp and advance the band. 
	Therefore, it also would have been obvious to have used a surgical tool such as pliers, in view of Bernstein, to facilitate gripping the fastening band to grasp and advance the fastening band through the lumen of the fastener.

Regarding claims 53-55, although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of both the issued patent and present application are directed to substantially the same method of stabilizing bone with a flexible fastener. Where minor differences exist, the issued patent includes more elements and is more specific (e.g. forming a lumen in the bone portions and specifying the flexibility of portions of the band). Thus, the invention of the patent claims are in effect a "species" of the "generic" invention of the application claims. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
	The claims of the present application are generally mapped to the claims of the issued patent as follows:
Appl. 16/436,118
Pat. 10,368,921
36
1, 3 v. Bernstein
37
4, 5
38
4, 5
39
4, 5
40
2
41
1, 3 v. Bernstein
42
1, 3 v. Bernstein
43
1, 3 v. Bernstein
44
7 
45
8
46
10
47
14

15
49
N/A
50
N/A
51
N/A
52
N/A
53
1-3
54
1-3
55
4, 5

	
	


Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are moot or not persuasive.
Regarding amended claim 36, Applicant’s arguments are moot in light of the new grounds of rejection.
Regarding amended claim 49, while there is support for the middle portion having a combination of materials and shapes to achieve a desired bending and torsion strength (para. 1074 of the Specification), there is no support for different torsional or bending characteristics along the length of the middle portion, and there is no support for the middle portion closer to the distal portion being stronger than the middle portion closer to the proximal portion, as now claimed. Accordingly, claims 49-52 stand rejected under 35 U.S.C. 112, first paragraph, as set forth above. It is noted that the prior art does not show this specific configuration and the claims (though unsupported and rejected under 35 U.S.C. 112, first paragraph) have not been rejected over prior art.

A double patenting rejection is set forth above to address amended claims 36-48 and 53-55. Claims 49-52 were not rejected under this rejection as the claims of the issued patent do not set forth a middle portion spaced from the proximal and distal portion, wherein the said middle portion has specific bending and torsional characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710. The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773